MILLS, Judge.
Glisson appeals Florida Parole and Probation Commission action establishing his presumptive parole release date. We affirm.
This court has repeatedly affirmed the use of concurrent sentences as aggravating factors. This use does not encroach on the function of the judiciary and does not violate the separation of powers clause, Article II, Section 3, Florida Constitution. See McRae v. State, 408 So.2d 775 (Fla.2d DCA 1982); Marsh v. Garwood, 65 So.2d 15 (Fla.1953).
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.